The order of December 19, 1924, is modified by adding thereto a provision specifically directing defendants to produce the list of names in the possession of R. Max Eaton and shown to plaintiff as stated in plaintiff’s affidavit verified December 1, 1924, or any copy thereof, and further by providing that the use and inspection of the books, records and memoranda be limited to such entries therein only as relate to the names of prospects concerning whom plaintiff is permitted to examine under the terms of the order of December 4, 1924, as modified by this court, [geo ante, p. 855.] All concur. Present — Hubbs, P. J., Davis, Scars, Crouch and Taylor, JJ.